DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the combination of Gutowski in view of Bueltmann have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.  Applicant's amendment filed December 7, 2020 necessitated the new grounds of rejection of this Office Action i.e. the current rejection has changed the base reference to the Bueltmann, formerly the teaching reference.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: With regards to claim 14, “a trimming device for trimming” and there is no corresponding structure (see 112 rejection below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites: “an elongated profiled strip” and then on line 7 recites: “a profiled strip” – it is unclear if the recitation on line 7 of “a profiled strip” is meant to refer to the 
Claim 12 recites: “wherein a plurality of elongated profiled parts are cut from the strip, which has been trimmed a plurality of times and stamped a plurality of times.” It is not clear what is required by this claim since only a single trimming step and a single stamping step were previously required in claim 1; therefore, it is unclear if this claim is requiring additional trimming and stamping steps to the steps set forth in claim 1. It is further unclear if the claim is requiring an additional cutting step because the limitation i.e. “wherein a plurality of elongated profiled parts are cut from the strip” is written in narrative form. Furthermore, it is unclear which “strip” is being referred to.
Claim 14, line 1 recites: “an elongated profiled strip” and then on lines 7-8 recites: “a profiled strip” – it is unclear if the recitation on line 7-8 of “a profiled strip” is meant to refer to the strip set forth in line 1 or if it is a different strip. Currently, it is also not clear that upon completion of the method one or ordinary skill in the art obtains “elongated profiled strip.” 
Also with regards to claim 14, claim limitation “trimming device for trimming” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim 17 recites: further comprising a regulating device and a measuring device in data communication with the regulating device, with which measurement data about an actual geometry of an elongated profile are recorded.” It is not clear what is meant by “with which measurement data” – where is this “measurement data” coming from? It is further unclear if the 
Examiner notes that no art has been applied to claim 12 and 16-17; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bueltmann (EP 1344583) in view of Gutowski (US Patent 5,142,894).
With regards to claims 1 and 14, Bueltmann discloses a method comprising:
profiling a flat strip with rollers (profiling device 9) to produce a profiled strip; and
stamping (stamping device 11 having tool 13) the profiled strip in at least one longitudinal section, by which the one longitudinal section of the profiled strip is offset and has a different cross-section relative to the another longitudinal section in a direction perpendicular and vertical to a longitudinal direction of the profiled strip [as seen in Figures 1-3 and in paragraph 0020]..
Bueltmann discloses the invention substantially as claimed except for trimming at least one longitudinal section of a flat strip to produce a trimmed longitudinal section, while at least one longitudinal section of the flat strip remains as an untrimmed longitudinal section prior to the profiling step. Gutowski is relied upon to teach trimming at least one longitudinal section of a flat strip (274) to produce a trimmed longitudinal section, while at least one longitudinal section of the flat strip remains as an untrimmed longitudinal section, as seen from Figure 10 to Figure 11 and then profiling the trimmed strip [producing a profiled strip from the flat strip 272 by roll-forming heads 36A-36G, Column 7, lines 55-65]. Gutowski further teaches that the trimming and profiling steps can be performed in a different sequences, but it is preferable to have trimming before profiling in order to maximize machining time and reduce wear on the device [Column 9, lines 14-35]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a trimming step prior to the profiling step of Bueltmann, as taught by Gutowski, since it maximizes machining time and reduces wear on the device.

With regards to claim 3, Gutowski also teaches wherein the trimming step comprises trimming the flat strip equally at its two longitudinal edges, as seen in Figure 11.
With regards to claim 4, Gutowski also teaches wherein the trimming step comprises trimming the flat strip by separating or by removal (slitting heads 34).
With regards to claim 5, Gutowski also teaches wherein the trimming step comprises trimming the flat strip by stamping (slitting heads 34).
With regards to claim 6, Bueltmann discloses comprising profiling by rolling to form a hat profile, at least in sections in the longitudinal direction, as seen in at least Figures 1b/c.
With regards to claim 7, the combination of Bueltmann and Gutowski also teaches, comprising profiling the strip to form the hat profile exclusively in its untrimmed longitudinal regions, as seen in Figures 1a-c.
With regards to claim 8, Bueltmann discloses comprising continuously forming the profiled strip into a hat profile as the profiled strip is being stamped in the longitudinal direction, as seen in Figures 2-4.
With regards to claim 11, Bueltmann discloses wherein both sides of the profiled strip are subjected to tensile strain in the longitudinal direction during the stamping [paragraph 0020].
With regards to claim 13, Gutowski also teaches wherein a course of a cutting line is changed during trimming of the strip in order to compensate for a deviation of a measured actual geometry from a predefined desired geometry of the elongated profiled part [Column 2, lines 25-45].
.

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 3,119,432 discloses a stamping device in a hat shape profile as seen in figures 1-7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725